SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Chicago Insurance Company appeals from a judgment finding it liable to defend and indemnify its insured, Eric R. Adams. We assume the parties’ familiarity with the facts, proceedings below, and specification of issues on appeal.
Because judgment was entered after a bench trial, we review the district court’s factual findings for clear error. Well-Made Toy Mfg. Corp. v. Goffa Int’l Corp., 354 F.3d 112, 115 (2d Cir.2003). De novo review is required for conclusions of law and mixed questions of law and fact. Id. Having reviewed the district court’s findings of fact and conclusions of law under the applicable standards, we find no error meriting reversal. We therefore affirm.